Mr. Justice Jones,
dissenting. The defendant, under the facts in this case, so far as concerns the picture frames, was a hawker or peddler, within sec. 294 of the Criminal Code of 1893. The sale of the picture frames was not exceptional or occasional merely, but was within the general scope and purpose of defendant’s business. It was a part of defendant’s avocation to sell a picture frame to any and every customer who had given an order for a portrait. Therefore, the rule in State v. Moorehead., 42 S. C., 211, and Alexander v. Greenville County, 49 S. C., 527, has no application here. These picture frames were not sold by sample, or pursuant to an order solicited, but were carried about from place to place within this State and sold, or offered for sale, for a price separate and distinct from the price of the portrait ordered. The fact that the frame was convenient for the use, protection, and enjoyment of the portrait can make no sort of difference in determining the question whether “picture frames” comes within the definition of goods, wares, and merchandise, and whether the sale of such goods by an itinerant, carrying them from place to place for such purpose, constitutes hawking and peddling. Nor do I think the act in question unconstitutional, as interfering with interstate commerce. The act does not discriminate against the citizens and products of another State. Without elaborating, I refer to Machine Co. v. Gage, 100 *513U. S., 676; Ficklen v. Shelby Co., 145 U. S., 1; State v. Emert, 103 Mo., 241; 23 Am. St. Rep., 872; note to People v. Wimple, 27 Am. St. Rep., 562-563; note in 14 L. R. A., 97.